United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JAMES J. PETERS MEDICAL CENTER,
Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-422
Issued: August 27, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On December 18, 2012 appellant filed a timely appeal of an August 9, 2012 decision of
the Office of Workers’ Compensation Programs denying compensation for claimed disability
from November 11, 2011 through June 6, 2012. Her appeal was also timely from a December 6,
2012 decision denying her request for review of the written record. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant was entitled to wage-loss compensation for
employment-related disability for the period November 11, 2011 to June 6, 2012; and
(2) whether OWCP properly denied her request for a review of the written record under 5 U.S.C.
§ 8124 as untimely filed.

1

5 U.S.C. § 8102(a).

FACTUAL HISTORY
On December 17, 2003 appellant, then a 42-year-old nursing assistant, sustained injury
while lifting a patient from his chair to a bed, she lost her footing and the patient landed on top of
her. She noted that her right knee was bruised. On April 22, 2004 OWCP accepted appellant’s
claim for a right knee sprain and thigh contusion. The claim was subsequently accepted for
degenerative lumbar discs and a herniated cervical disc at C5-6 and C6-7. On July 22, 2004
appellant underwent a lumbar laminectomy and fusion at L4-5 and L5-S1. Subsequently, she
underwent an anterior cervical fusion at C6-7 on September 14, 2005.2 OWCP paid wage-loss
compensation and medical compensation benefits for intermittent periods of disability.
Appellant returned to work at light duty.
The record reflects that appellant also sought acceptance of a right shoulder condition.
Diagnostic tests submitted to the record documented a full thickness tear of the supraspinatus
tendon. OWCP developed the claim, by referring appellant to Dr. Gilbert Shapiro, for a second
opinion. On April 6, 2011 Dr. Shapiro advised that appellant’s right shoulder condition was not
employment related. In a June 7, 2011 decision, OWCP denied authorization for right shoulder
surgery. Appellant requested a hearing before a hearing representative. In a December 28, 2011
decision, OWCP’s hearing representative remanded the case for further development, finding
that the opinion of Dr. Shapiro was not based on a complete or accurate factual background.
During the pendency of the claim before the Branch of Hearings and Review, appellant
filed a notice of a recurrence of disability, Form CA-2a on September12, 2011.3
The record also reflects that on November 10, 2011 appellant underwent surgery by
Dr. George J. Raukar, a Board-certified orthopedic surgeon, for the tear of the right shoulder
supraspinatus tendon. The procedure consisted of a right shoulder arthroscopy and arthroscopic
acromioplasty with open distal clavicle excision. On November 23, 2011 Dr. Raukar noted that
appellant was doing well and had significant improvement in her right shoulder pain almost
immediately after the surgery. In a January 5, 2012 report, he indicated that she continued with
physical therapy.
On February 15, 2012 OWCP accepted appellant’s claim for the tear of the supraspinatus
tendon, right shoulder.
In a March 15, 2012 report, Dr. Raukar indicated that appellant was status postsurgery of
November 10, 2011. He found that her wounds were in excellent condition, the right extremity
was neurovascularly intact and demonstrated a full range of motion. Dr. Raukar stated that
appellant could return to her activities as tolerated. On April 27, 2012 he noted that she was
having trouble sleeping and had developed a sharp pain on the posterior aspect of the shoulder in
the region of the shoulder blade. Dr. Raukar stated that appellant had otherwise been able to do
her daily activities. In a May 15, 2012 report, he noted that she was disabled from work
following surgery until March 30, 2012. Dr. Raukar noted that appellant had restricted activities,

2

Appellant underwent additional cervical surgery on February 4, 2009.

3

Appellant subsequently submitted a claim for compensation through June 6, 2012.

2

including no use of the right upper extremity. He further noted that she required physical
therapy at the time for pain relief and recovery.
On May 10, 2012 OWCP accepted appellant’s claim for a recurrence of disability
commencing September 12, 2011. On May 11, 2012 it informed her that, based on the medical
evidence of record, compensation would be paid from September 13 to November 10, 2011.
Appellant was requested to submit medical evidence that support disability after November 10,
2011 due to the accepted conditions.
In a May 17, 2012 report, Dr. Katherine L. Yutangco, a Board-certified internist,
diagnosed appellant with chronic neck, right shoulder and low back pain with limited mobility
secondary to chronic pain. In a May 23, 2012 report, she noted that appellant had chronic neck
and lower back pain. Dr. Yutangco noted that appellant was unable to work due to chronic pain.
On May 25, 2012 Dr. Raukar completed an attending physician’s form, listing his dates
of treatment of appellant. He noted that the period of disability commenced on November 10,
2011, that she was discharged from treatment on April 27, 2012 and able to resume her regular
work as of May 27, 2012.
In a June 6, 2012 attending physician’s form, Dr. Steven K. Jacobs, noted that appellant
had a neck and lumbar sprain/strain caused by her employment injury in 2003. As of
September 12, 2011, appellant was totally disabled, from November 12, 2011 to June 5, 2012 she
was partially disabled and, as of June 5, 2012, she was capable of sedentary work.
By decision dated August 9, 2012, OWCP denied appellant’s claim for wage-loss
compensation from November 11, 2011 to June 6, 2012. It found that the June 6, 2012 form
report of Dr. Jacobs and the reports of Dr. Yutangco were not sufficient to establish her disability
for work for the period claimed. The decision listed only Dr. Raukar’s May 25, 2012 attending
physician’s report, finding that the physician did not provide a clear explanation of how
appellant was disabled from performing her job duties.
On November 7, 2012 appellant requested review of the written record by an OWCP
hearing representative.
By decision dated December 6, 2012, OWCP denied appellant’s request finding that it
was untimely filed. It exercised its discretion and denied a hearing on the basis that the issues
could be equally well addressed by requesting reconsideration and submitting new evidence.

3

LEGAL PRECEDENT -- ISSUE 1
A claimant has the burden of establishing the essential elements of his or her claim,
including that the medical condition for which compensation is claimed is causally related to the
employment injury.4 Compensation for wage loss due to disability is available for periods
during which an employee’s work-related medical condition prevents him or her from earning
the wages earned before the work-related injury.5 The claimant must submit medical evidence
showing that the condition claimed is disabling.6 The evidence submitted must be reliable,
probative and substantial.7 The physician’s opinion must be based on the facts of the case and
the complete medical background of the employee, must be one of reasonable medical certainty
and must include objective findings in support of its conclusions.8
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision and will be remanded for
further development of the medical evidence.
Appellant’s claim for her right shoulder supraspinatus tear was accepted by OWCP on
February 15, 2012.
She underwent surgery for this condition by Dr. Raukar on
November 10, 2011. Dr. Raukar submitted postoperative reports to the record addressing
appellant’s recovery from surgery, physical therapy and disability for work, but these reports
were not considered in the August 9, 2012 OWCP decision. It only addressed a May 25, 2012
attending physician’s form report submitted from Dr. Raukar.
OWCP paid compensation from September 12 to November 10, 2011, the date of
appellant’s right shoulder surgery. At the time of surgery, it had not yet accepted the
supraspinatus tear as causally related. The medical record clearly reflects that surgery was for
treatment of a condition accepted in this claim and that appellant had a period of disability on
and after November 10, 2011 related to surgery as addressed by her surgeon. The case will be
remanded to OWCP for consideration of the medical evidence of record from Dr. Raukar
pertaining to appellant’s surgery, period of physical therapy and recovery. If Dr. Raukar’s
reports are not sufficient on the issue of the period of disability for work due to appellant’s
surgery, it should request that he clarify his medical opinion.

4

20 C.F.R. § 10.115(e); see Tammy L. Medley, 55 ECAB 182, 184 (2003). Causal relationship is a medical
question which generally requires rationalized medical opinion to resolve the issue. See Robert G. Morris, 48
ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between the diagnosed condition
and the implicated employment factors must be based on a complete factual and medical background. Victor J.
Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and appellant’s specific employment factors. Id.
5

Id. at § 10.500(a).

6

Id. at § 10.115(f).

7

Id. at § 10.115.

8

Id. at § 10.501(a)(2).

4

OWCP is not a disinterested arbiter but rather performs the role of adjudicator on the one
hand and gatherer of the relevant facts and protector of the compensation fund on the other, a
role that imposes an obligation on it to see that its administrative processers are impartially and
fairly conducted.9 Although the claimant has the burden of establishing entitlement to
compensation, it shares responsibility in the development of the evidence.10 A supplemental
report from Dr. Raukar is needed to clarify appellant’s period of disability resulting from the
November 10, 2011 surgery. After such development as OWCP deems necessary, it should issue
a de novo decision on appellant’s claim for compensation.
Given the Board’s holding with respect to the first issue presented, the second issue
related to the denial of appellant’s request for review of the written record is moot.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the December 6 and August 9, 2012 decisions of
the Office of Workers’ Compensation Programs be set aside. The case is remanded for further
action in conformance with this decision.
Issued: August 27, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
9

K.P., Docket No. 13-676 (issued June 11, 2013).

10

William J. Cantrell, 34 ECAB 1233 (1983); Gertrude E. Evans, 26 ECAB 195 (1974).

5

